PER CURIAM.
The plaintiff brought this action in replevin, and in both the summons and complaint demanded the return of certain chattels alleged to be in possession of the defendant. After issue was joined the plaintiff moved to amend the summons and complaint, by *812changing the cause of action to one for conversion, and by inserting a clause authorizing the arrest and imprisonment of the defendant upon the judgment. From’an order denying his motion to amend he appeals. The order appealed from can only be reviewed upon an appeal from the judgment. Section 154, Municipal Court Code.
Appeal dismissed, with $10 costs.